DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections:
Applicant's amendments, declaration and arguments filed on 06/22/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
The application is examined in view of food item as specific article, claims 13-17 read on the elected species and are under examination, claims 18-20 do not read on the elected species and are withdrawn from consideration.
Claims 1-20 are pending, claims 13-17 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Skandamis et al. (“The effect of oregano essential oil on Survival / death of Salmonella typhimurium in meat stored at 5ºC under aerobic, VP/MAP conditions”, Food Microbiology, 2002, 19, 97-103) in view of Narayanan et al. (US20140135297), Leonard et al. (“Bioactivities of selected essential oil and some components on Listeria monocytogenes biofilms”, South African Journal of Botany, 76 (2010), 676-680) and Albarracin H et al. (“Application of essential oils as a preservative to improve the shelf life of Nile tilapia”, Vitae, Vol. 19, No 1 Medellin, 2012, 34-40).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Skandamis et al. teaches addition of oregano essential oil on beef fillets for reduction of microbial (abstract; page 98, experimental design).
Narayanan et al. teaches an aqueous, stable, VOC free microemulsion based antimicrobial disinfectant and/or cleaning concentrate composition capable of inhibiting 
hydroxyl diphenylethers, anilides or combinations thereof; and (b) at least one compound derived from essential oils; and (iii) optionally, one or more additives (abstract). The term "antimicrobial agent" refers to an antimicrobial agent/s isolated from essential oils and/or their semi-synthetic derivatives, essential oils, synthetic antimicrobial agents such as phenols, halogenated phenols, derivatives of phenols, derivatives of halogenated phenols, bis-phenols, cresols, resorcinols, halogenated hydroxyl diphenylethers, anilides, plant extracts or their bioactive fractions, naturally available disinfecting plant products alone or in combination (page 3, [0041]). Essential oil derived compounds: The desired antimicrobial agents for the present invention is isolated from various essential oils, for example, peppermint oil, spearmint oil, other mint oils, clove oil, wintergreen oil, anise oil, tea tree oil, lavender oil, pine oil, lemongrass oil, lemon oil, parsley oil, orange oil, clove oil, thyme oil, grapefruit oil, etc. (page 6, [0074]). The preferred isolated constituents of essential oils or their semi-synthetic derivatives include, but are not limited to menthone, menthyl acetate, neomenthol, piperitone, pulegone, betacaryophyllene, betacaryophyllene-epoxide, alphapinene, beta-pinene, germacrene-D, 1,8-cineol, linalool, menthofurane, camphene, beta-hexenyl phenylacetate, d-limonene, 1-limonene, dl-limonene, alpha-citral, beta-citral (geranol), ethyl acetoacetate, isoamyl acetate, L-menthol, methyl 
Leonard et al. teaches antibiofilm activities of Mentha spicata (spearmint oil) and spearmint oil includes 8.5% of ethyl acetoacetate (page 678, table 2 and conclusion).
	Albarracin H et al. teaches preservation of tilapia fillet with essential oil in water with emulsifier (page 36).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Skandamis et al.  is that Skandamis et al.   do not expressly teach ethyl acetoacetate. This deficiency in Bowker is cured by the teachings of Narayanan et al., Leonard et al. and Albarracin H.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Skandamis et al., as suggested by Narayanan et al., Leonard et al. and Albarracin H,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace ethyl acetoacetate for oregano essential oil to reduce microbial of beef meat because this is  antibiofilm activities of Mentha spicata (spearmint oil) and spearmint oil including 8.5% of ethyl acetoacetate, it is obvious for one of ordinary skill in the art to replace ethyl acetoacetate for oregano essential oil to reduce microbial of beef meat and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to disperse ethyl acetoacetate in water with emulsifier to contact with beef meat because water with emulsifier is a suitable liquid carrier for antimicrobial to preserve meat product as suggested by Albarracin H et al. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, it is obvious for one of ordinary skill in the art to disperse ethyl acetoacetate in water with emulsifier to contact with beef meat and produce instant claimed invention with reasonable expectation of success.
Regarding claims 16-17, prior arts teach contacting beef meat (raw meat) with ethyl acetoacetate in aqueous solution.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Declaration:
The declaration of Birgit M Prϋβ under 37 CFR 1.132 filed 06/23/2021 is insufficient to overcome the rejection of claims 13-17 based upon Skandamis et al. (“The effect of oregano essential oil on Survival / death of Salmonella typhimurium in meat stored at 5ºC under aerobic, VP/MAP conditions”, Food Microbiology, 2002, 19, 97-103) in view of Narayanan et al. (US20140135297), Leonard et al. (“Bioactivities of selected essential oil and some components on Listeria monocytogenes biofilms”, South African Journal of Botany, 76 (2010), 676-680) and Albarracin H et al. (“Application of essential oils as a preservative to improve the shelf life of Nile tilapia”, Vitae, Vol. 19, No 1 Medellin, 2012, 34-40) as set forth in the last Office action because:
Applicants argue that neither the disclosure noted above nor the remaining disclosure of Narayanan teach that ethyl acetoacetate is an alternative to essential oil as an antimicrobial. In contrast, I submit that Narayanan is directed exclusively to an "antimicrobial disinfectant and/or cleaning concentrate composition ... comprising ... (ii) a blend of antimicrobial agents comprising (a) at least one compounds selected from phenols, halogenated phenols, derivatives of phenols, derivatives of halogenated phenols, bis-phenols, cresols, resorcinols, halogenated hydroxyl diphenylethers, enhance biofilm growth, that the activities of the single components of essential oils often differ from those observed when the compounds are combined, and that the antibiofilm activity can be attributed "to the synergistic effect of various oil components and not exclusively to the action of a major component." See Leonard, p. 677, last paragraph. In fact, one of the conclusions from Leonard is that "there is a necessity for standardised in vitro methods for determining the influence of essential oils and pure compounds on biofilm development," which further highlights the uncertainty and unpredictability in the prior art. See Leonard, p. 679. I also submit that while Narayanan lists eugenol as a preferred isolated constituent of essential oils (Narayanan, [0075]), Leonard found that eugenol caused an increase in the biofilm biomass (Leonard, p. 679). In view thereof, I submit that when Narayanan and Leonard are considered together, Leonard reinforces that one skilled in the art would not expect the isolated constituents of (b) in Narayanan to provide disinfectant properties apart from the combination with (a). With respect to Albarracin, I am aware that the Office Action alleges "Albarracin H et al. teaches preservation of tilapia fillet with essential oil in water with emulsifier (page 36)."
Office Action, p. 5. As an expert and inventor in this area, I submit that Albarracin is directed to studying the antioxidant activity of Thyme and rosemary essential oils on Nile tilapia fillets preservation. See Albarracin, Abstract. I also submit that Albarracin discloses: The main compounds responsible for the antibacterial properties of the Essential oils are the phenolic compounds such as Timol, Carvacol, acid 1, 8 Cafeic and Transcinnamaldehyde; as well as some of the components with mayor [sic] presence on the essential oils of thyme, rosemary, cinnamon and oregano; which are complemented with compounds such as decanal, terpinene, p-cymene, and apinen in a less proportion. The minor compounds of these oils have shown that they play an [sic] effect when combined with major compounds as it occurs in sage, some thyme species (35, 37, 38) and oregano (39). Albarracin, pp. 35-36. In view thereof, I submit that ethyl acetoacetate is not a phenolic compound (notice the linear structure of ethyl acetoacetate vs the ring structure of phenolic compounds) and, therefore, based upon Albarracin one skilled in the art would not understand ethyl acetoacetate to be one of the main compounds responsible for the antibacterial properties of the essential oils. Thus, I submit that Albarracin teaches away from ethyl acetoacetate providing
antibacterial properties when isolated from the other components of the essential oil, let alone being a substitute for the essential oil itself. In summary, I submit that the proposed combination of Skandamis, Narayanan, Leonard, and Albarracin fails to disclose or suggest that ethyl acetoacetate alone is a substitute for essential oils or that when isolated ethyl acetoacetate alone forms a biofilm inhibiting compound. In contrast, I submit that the combination of the four references would lead one skilled in the art away from such an idea. More specifically, Skandamis discloses the use of
oregano essential oil; Narayanan discloses that, when combined with at least one compound of (a), one or more of the over 150 isolated constituents listed in (b) can form a disinfectant; Leonard discloses that the activities of the single components of essential oils often differ from those observed when the compounds are combined, with some components increasing biofilm formation; and Albarracin discloses that certain compounds are responsible for the antibacterial properties of the essential oils, but does not list ethyl acetoacetate as one of these compounds. In view thereof, I submit that one skilled in the art would not understand the proposed combination to disclose that ethyl 
In response to this argument: This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding about applicant’s argument about inventive purpose of those secondary references, it is argued that the test for obvious is what the combined teachings of those references would have suggested to those of ordinary skill in the art. In the above 103 rejections, Skandamis is relied on for teaching addition of oregano essential oil (a single essential oil and a single antimicrobial compound) on beef fillets for reduction of microbial; Narayanan is relied on for teaching ethyl acetoacetate is a natural antimicrobial isolated from essential oil and alternative to essential oil as antimicrobial; Leonard et al. is relied on for teaching antibiofilm activities of Mentha spicata (spearmint oil) and spearmint oil including 8.5% of ethyl acetoacetate, thus, further indicates ethyl acetoacetate having  antimicrobial activity; therefore, it is obvious for one of ordinary skill in the art to replace ethyl acetoacetate for oregano essential oil to reduce microbial of beef meat and produce instant claimed invention with reasonable expectation of success. Albarracin H et al. is Regarding applicant’s argument secondary references teaching away, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). None of the secondary references criticize, discredit, or otherwise discourage a single essential oil as antimicrobial for reducing microbial according to the following discussion. Narayanan et al. clearly teaches  a list of essential oil antimicrobial and semi-synthetic derivative antimicrobial (including ethyl acetoacetate), this demonstrates ethyl acetoacetate is a antimicrobial and alternative to essential oil antimicrobial, the reciting of other 150 antimicrobial does not render ethyl acetoacetate antimicrobial less obvious and each recited antimicrobial including ethyl acetoacetate antimicrobial is obvious. The fact Narayanan et al. teaches the combination of antimicrobial can not be regarded as teach away since  Narayanan et al. does not criticize, discredit, or otherwise discourage single antimicrobial. Leonard et al. clearly teaches antimicrobial spearmint oil includes 8.5% of ethyl acetoacetate, and this further indicates ethyl acetoacetate having antimicrobial activity, the fact that Leonard et al. teaches there is a necessity for standardised in vitro methods for determining the influence of essential oils and pure compounds on biofilm development can not be considered as teach away, because ethyl acetoacetate is already recognized as antimicrobial by Narayanan et al.,  and furthermore,  Leonard et al. does not criticize, discredit, or otherwise discourage single antimicrobial ethyl acetoacetate.  The fact that Albarrracin H et al. teaches other essential oil as antimicrobial can not be regarded as teach away because Albarrracin H et al. does not criticize, discredit, or otherwise discourage single antimicrobial ethyl acetoacetate. Therefore, there is no teach away in each reference cited in the above 103 rejections, and the 103 rejection is still proper.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to argument:
Applicants argue the same as declaration.
In response to this argument: this is not persuasive. Since the declaration is not sufficient to overcome the 103 rejections, and the argument based on the same declaration is not sufficient to overcome the 103 rejection, either..
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







 /JIANFENG SONG/ Primary Examiner, Art Unit 1613